Citation Nr: 0930086	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  04-00 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel




INTRODUCTION

The Veteran had active military service in the United States 
Army from February 1967 to February 1969.
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The Veteran perfected a timely 
appeal.

In May 2005 and December 2007, the Board remanded this case 
to the RO for further development.  


FINDINGS OF FACT

The Veteran's clinical manifestations of PTSD result in 
insomnia, nightmares, flashbacks, intrusive thoughts, 
hypervigilance, exaggerated startle response, decreased 
memory and concentration, depression with suicidal thought 
and passive suicidal ideation, irritability, anxiety, 
difficulty with trust and a sense of estrangement from 
others, desire to isolate, emotional numbing, anhedonia, and 
avoidance; with a most recent GAF score of 55.


CONCLUSION OF LAW

The criteria for a 50 percent disability rating for PTSD are 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.130, Diagnostic Code 9411 (2008).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. 
§§ 5100, 5102, 5103A, 5106, 5107, and 5126, was signed into 
law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that VCAA notice, as required by 38 U.S.C.A.
 § 5103(a), to the extent possible, must be provided to a 
claimant before an initial unfavorable decision on a claim 
for VA benefits.  Pelegrini v. Prinicipi, 18 Vet. App. at 
119-20; see Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

The Veteran was provided notice of the VCAA in June 2003 
prior to the initial adjudication of his claim in the 
September 2003 rating decision.  An additional VCAA letter 
was sent in December 2007.  The VCAA letters indicated the 
types of evidence necessary to substantiate the claim, and 
the division of responsibility between the Veteran and VA for 
obtaining that evidence, including the information needed to 
obtain both his private and VA medical treatment records.  
The Veteran also received notice pertaining to the downstream 
disability rating and effective date elements of the claim, 
with subsequent adjudication of his claim in a June 2009 
Supplemental Statement of the Case.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006); see also Pelegrini and Mayfield, both 
supra.

For an increased rating claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that: (1) VA notify the claimant 
that, to substantiate such a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening on the claimant's 
employment and daily life (such as a specific measurement or 
test result), the Secretary must provide at least general 
notice of that requirement to the claimant; (3) the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation. See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

The Board acknowledges that the VCAA letters did not satisfy 
the elements required by the recent Vazquez-Flores decision.  
Nonetheless, the Veteran was not prejudiced in this instance, 
as the letters provided examples of the types of medical and 
lay evidence that the Veteran may submit (or ask VA to 
obtain) to support his claim for increased compensation.  In 
addition, the December 2003 Statement of the Case provided 
the Veteran with the specific rating criteria for his 
service-connected disability and explained how the relevant 
diagnostic code would be applied.  These factors combine to 
demonstrate that a reasonable person could have been expected 
to understand what was needed to substantiate the claim.

Similarly, the Veteran's actions are indicative of his actual 
knowledge of the elements outlined in Vazquez-Flores for the 
purpose of substantiating his increased rating claim.  In his 
May 2005 written statement, the Veteran asked the VA to 
obtain and review his most recent VA medical records to help 
support his claim.  In his January 2004 Form 9, the Veteran 
listed the criteria that he knew to be necessary to support a 
higher rating for PTSD; he also discussed the severity of his 
disability and described his allegedly worsened symptoms and 
how they have affected his daily life.  Based on this 
evidence, the Board is satisfied that the Veteran had actual 
knowledge of what was necessary to substantiate his increased 
rating claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-
31 (2007) (actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what is necessary to substantiate 
a claim).

The Veteran was afforded VA examinations in July 2003 and 
October 2005.

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes VA examination reports, VA 
medical records, and statements from the Veteran and his 
representative.  The Veteran has not indicated that he has 
any further evidence to submit to VA, or which VA needs to 
obtain.  There is no indication that there exists any 
additional evidence that has a bearing on this case that has 
not been obtained.  The Veteran has been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  All pertinent due process requirements have been 
met.  See 38 C.F.R. § 3.103.

II.  Increased Rating for PTSD

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(a), 4.1.  Separate diagnostic codes identify the 
various disabilities.  See 38 C.F.R. Part 4.  Specific 
diagnostic codes will be discussed where appropriate below.

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as here, it is the present level of disability that is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994). Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2.

Staged ratings are, however, appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All reasonable doubt is resolved 
in the veteran's favor.  38 C.F.R. § 4.3.

Diagnostic Code 9411, which is governed by the General Rating 
Formula for Mental Disorders set forth in 38 C.F.R. § 4.130, 
provides that:

A 30 percent disability rating for PTSD is warranted 
when the veteran exhibits occupational and social 
impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, and mild memory 
loss (such as forgetting names, directions, recent 
events).

38 C.F.R. § 4.130.

A 50 percent disability rating for PTSD is warranted 
when the veteran exhibits occupational and social 
impairment with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks 
more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining 
effective work and social relationships.

Id.

A 70 percent disability rating for PTSD is warranted 
when the veteran exhibits occupational and social 
impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

Id.

Global Assessment of Functioning (GAF) scores are a scale 
rating reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  GAF scores ranging from 51 to 
60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  See 38 C.F.R. § 4.130 [incorporating by 
reference the VA's adoption of the DSM-IV, for rating 
purposes].  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed, 
avoids friends, neglects family, and is unable to work).

The terms "mild," "moderate," "moderately severe" and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R 
§ 4.6.  It should also be noted that use of terminology such 
as "mild" or "severe" by VA examiners and others, although 
an element of evidence to be considered by the Board, is not 
dispositive of an issue.  The record as a whole is evaluated 
in arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (1999).

The Veteran contends that his PTSD has increased in severity 
in that he suffers from flashbacks, insomnia, nightmares, 
anxiety/fear, helplessness, and intense emotions.  (See 
January 2004 Form 9).

The Veteran underwent a VA examination in July 2003.  The 
Veteran reported nightmares, night sweats, nervousness, 
difficulty concentrating, memory impairment, anger issues 
("moody and easy to get mad"), suicidal thoughts, homicidal 
thoughts, exaggerated startle response, avoidance, and 
insomnia (sleeps two hours a night).  He also was reassigned 
on the job due to his inability to get along with co-workers.  
The VA examiner noted that the Veteran presented with mild 
emotional distress and that his hygiene was good.  His eye 
contact was fair and speech was elevated in rate and 
decreased in volume.  His judgment to a hypothetical was also 
poor.  He recalled 1 out of 3 words after a brief distraction 
and the other two with cuing.  The Veteran's affect was 
blunted and his thoughts were slowed.  The Veteran reported 
that he had a suicidal thought around July 4th in association 
with the fireworks; he dreamed that he stepped on a landmine.  
He had a homicidal thought a few months prior when he fought 
with his family.  He threw a vase; the incident did not 
involve medical attention or the police intervention.  The 
Veteran denied hearing voices.  He also reported being 
preoccupied with memories of combat up to three to four hours 
a day.  The Veteran reported that he avoids groups of people 
and does not like to drive on the highway.  He further stated 
that he had remissions and/or periods were he feels better.  
The periods account for about 25 percent of the time in the 
past year.  The Veteran was diagnosed with PTSD, chronic, 
cannabis dependence (early remission), alcohol dependence 
(remission).  He was assigned a GAF score of 55.  

The VA examiner noted that the Veteran's social adaptations 
were mild to moderate; efficiency in an occupational setting 
was at least mildly impaired.  The VA examiner also stated 
that Veteran's PTSD symptoms were mild to moderate with 
additional impairment from his cannabis dependence.  Although 
the VA examiner opined that the overall physical and mental 
status was primarily due to his recently terminated cannabis 
abuse and dependence; the VA examiner did not attempt to 
dissociate the symptoms attributable to the PTSD.  The Board 
also notes that his cannabis abuse could be a component of 
his PTSD.  Regardless, the reasonable doubt doctrine mandates 
that all signs and symptoms be attributed to the Veteran's 
service-connected condition.  Mittleider v. West, 11 Vet. 
App. 181 (1998).

Group counseling records from August 20, 2003 to November 23, 
2003 reflect that the Veteran was feeling shame and guilt 
regarding his friends who were killed in action and having 
difficulty with his self-esteem.  (See June 2005 Statement 
from D.H.).

The Veteran underwent another VA examination in October 2005.  
The Veteran reported insomnia (sleeps approximately four 
hours per night), nightmares (four times per week), night 
sweats, intrusive thoughts, flashbacks, exaggerated startle 
response, avoidance (sense of estrangement from others), 
trust issues, anger issues, hypervigilance, irritability, 
social avoidance, decreased concentration, impaired memory, 
depression, and periodic suicidal thoughts (a year prior to 
the evaluation) with no intent, namely passive suicidal 
thought in which he thought he would be better off dead.  The 
Veteran reported that he attends church weekly, but sits at 
the end of the aisle so that he can exit if he feels the 
need.  The Veteran reported a history of alcohol abuse and 
cannabis abuse.  The Veteran maintains employment at a cotton 
mill, where he has worked for 14 years.  He works full-time.  
He reported missing three days of work in the past month due 
to depression and lack of sleep.  He reported being easily 
irritated, but has learned to walk away from conflict.  He 
tries to work alone.  He reported having arguments with co-
workers and received a write up about a year prior.  He was 
reassigned to a different position because he could not get 
along with co-workers.  The Veteran reported being married 
for 30 years.  He has one daughter and a granddaughter.  He 
reported having no friends, but has some associates.  The 
Veteran takes medication for his PTSD.

Upon mental status examination, the Veteran was unshaven and 
clothes were dirty.  The Veteran made intermittent eye 
contact.  His speech was slow and halting.  There was no 
evidence of psychomotor agitation or retardation.  The 
Veteran's mood was depressed and his affect was flat.  His 
thought process was logical and goal-directed without 
evidence of looseness of associations.  He denied 
hallucinations and delusions with the exception of 
flashbacks.  He also demonstrated a capacity for abstract 
reasoning.  His judgment to a hypothetical situation was 
good.  He reported periodic suicidal thoughts a year prior 
and reported some continued passive suicidal ideation.  He 
denied homicidal thoughts.  He was diagnosed with chronic 
PTSD, alcohol abuse in remission, and cannabis abuse in 
remission.  On Axis IV, the VA examiner noted problems with 
primary support group, problems related to social 
environment, occupational problems, and economic problems.  
He was assigned a GAF score of 52.  The VA examiner noted 
that the Veteran has problems with insomnia, nightmares, 
flashbacks, intrusive thoughts, hypervigilance, exaggerated 
startle response, decreased memory and concentration, 
depression with suicidal thought and passive suicidal 
ideation, irritability, anxiety, difficulty with trust and a 
sense of estrangement from others, desire to isolate, 
emotional numbing, anhedonia, and avoidance.  The VA examiner 
noted that the Veteran's flexibility, adaptability, and 
efficiency in an industrial setting are also severely 
impaired due to his problems with irritability, depression, 
and desire to isolate.  He stated that the overall level of 
disability was severe.  He was assigned a GAF of 52 based on 
the fact that he has conflict with co-workers, conflicts with 
wife, social avoidance, irritability (including irritability 
with his granddaughter), and anxiety.  The VA examiner stated 
that it was clear that his symptoms were due to PTSD and not 
secondary to alcohol dependence.

VA treatment records from October 2005 to April 2009 reflect 
complaints of and treatment for PTSD.  A November 2005 VA 
treatment record noted that the Veteran rarely left his 
house, but for work and church.  A March 2006 VA treatment 
record noted that the Veteran smiled when he talked about his 
granddaughter and that they seem to have a unique situation 
and wonderful relationship in that the Veteran stretches his 
comfort level to see his granddaughter perform.  It noted 
that the Veteran is making progress in healing.  There was no 
suicidal or homicidal ideation.  His thoughts were sequential 
and congruent.  His mood was euthymic.  Insight and judgment 
were fair.  He reported no homicidal or suicidal ideation.  
He complained of anxiety.  He was assigned a GAF score of 48.  
A May 2006 VA treatment record made similar findings as the 
previous record and assigned a GAF score of 48.  A July 2006 
VA treatment record had similar findings as the previous 
month and assigned a GAF score of 50.  A November 2006 VA 
treatment record reflects no suicidal or homicidal ideation.  
His thoughts were sequential and congruent.  His affect was 
mildly constricted.  Insight and judgment were good.  He 
reported being active in his church.  Upon mental status 
examination, the Veteran was mildly depressed.  He was 
assigned a GAF score of 50.  A September 2006 VA treatment 
record had similar findings as the previous month.  

A December 2006 VA treatment record reflects a diagnosis of 
Major Depressive Disorder, recurrent, severe, with psychotic 
features and PTSD.  The Veteran was casually dressed and 
groomed.  His affect was mildly constricted in range.  His 
speech was unremarkable and his thoughts were goal directed.  
He denied suicidal or homicidal ideation.  Insight and 
judgment were fair.  He was assigned a GAF score of 55.  A 
February 2007 VA treatment record reflects complaints of 
intrusive thoughts.  He was not suicidal or homicidal.  His 
thoughts were sequential and congruent.  His mood was mildly 
depressed and affect was mildly constricted.  The record also 
noted that the Veteran had a good sense of humor.  A July 
2007 VA treatment record reflects a GAF score of 55.  An 
October 2007 VA treatment record reflects that the Veteran 
was not suicidal or homicidal.  His thoughts were sequential 
and congruent.  His mood was brighter and his affect mildly 
constricted.  Judgment and insight were good.  He reported 
that he continued to have nightmares, but they were not 
intense.  He also reported that he watches his granddaughter 
cheerlead at games and he also does celebratory thing around 
the holidays with family and church friends.  An August 2008 
record reflects that the Veteran has worked at his current 
occupation for over 16 years that he was single, and sings in 
a choir.  A September 2008 treatment record reflects that the 
Veteran had nightmares, depression, flashbacks, and intrusive 
sleep.  He reported that he still worked at the cotton mill 
and has a disability check.  A March 2008 record reflects 
that he lived with his common law wife for over 10 years 
(dated for over 30 years).  An April 2009 VA treatment record 
reflects that the Veteran was taking Trazodone (100 mg) for 
sleep, depression, or anxiety.  It also reflected that the 
Veteran was divorced.  Upon mental status examination, the 
Veteran was well-groomed.  He was reserved, but cooperative.  
His affect was restricted and mood less dysphoric.  His 
speech was terse.  He had no recent suicidal ideation, 
homicidal ideation, delusions, or hallucinations.  His 
cognition was grossly intact.  

The Board finds that the record as whole reflects a 
disability picture that more nearly approximates the criteria 
for a 50 percent evaluation.  The probative medical evidence, 
including treatment reports from October 2005 to April 2009, 
the July 2003 and October 2005 VA examinations, along with 
the Veteran's credible lay testimony, demonstrate that the 
Veteran's PTSD is manifested by insomnia, nightmares, 
flashbacks, intrusive thoughts, hypervigilance, exaggerated 
startle response, decreased memory and concentration, 
depression with suicidal thought and passive suicidal 
ideation, irritability, anxiety, difficulty with trust and a 
sense of estrangement from others, desire to isolate, 
emotional numbing, anhedonia, and avoidance.  All of these 
symptoms contribute to occupational and social impairment 
with reduced reliability and productivity.  Moreover, the 
Veteran's disability picture is consistent with his most 
recent GAF score of 55, which reflects moderate symptoms or 
moderate difficulty in social, occupational, or school 
functioning.  

A higher rating of 70 percent is not warranted.  Although the 
Veteran has reported suicidal and homicidal ideation during 
his VA examinations, the VA treatment records for the last 
four years reflect that he has consistently denied any 
suicidal or homicidal ideation.  Further, the Veteran has not 
been hospitalized for any suicide attempt.  Moreover, any 
occupational deficiencies appear mild as the Veteran has been 
able to maintain employment with the same employer for over 
16 years, despite his conflict with co-workers and/or 
absences due to depression and lack of sleep.  Additionally, 
the Veteran has been in a relationship with the same women 
for over 30 years, albeit, he is currently single.  He also 
seems to have a strong relationship with his daughter and 
granddaughter (i.e., watches her cheerlead) despite his 
symptoms.  And, he is very active in his church (i.e., 
choir), although he reports not having close friends.  The 
evidence of record does not indicate any evidence of 
depersonalization, preoccupations or obsessions, near-
continuous panic or depression affecting the ability to 
function independently, speech intermittently illogical, 
difficulty in adapting to stressful circumstances, and 
inability to establish and maintain effective relationships.  
The medical evidence consistently reflects that the Veteran's 
thought processes were logical and goal-directed, and free of 
delusional ideations, hallucinatory perceptions, or 
obsessive-compulsive tendencies.  

The Veteran's PTSD has been no more than 50 percent disabling 
since the date of his claim for an increase, so his rating 
cannot be "staged" because this represents his greatest 
level of functional impairment attributable to this 
condition.  See Hart, supra. 

Potential referral for consideration of an extraschedular 
rating has been considered, but this case does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1).  In this 
regard, the Board finds that there has been no showing by the 
Veteran that his service-connected PTSD has resulted in 
frequent periods of hospitalization.  Moreover, there have 
been no reports that the Veteran has experienced marked 
interference with employment.  Although the Veteran has some 
interference with his usual occupation in that he had to be 
reassigned due to conflict with co-workers and he has some 
absences because of sleep deprivation and depression; this 
level of interference has already been contemplated in the 
assigned rating.  In the absence of such factors, the 
criteria for submission for assignment of an extraschedular 
rating are not met.  Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

For the reasons and bases expressed above, the Board 
concludes that a 50 percent rating is warranted for PTSD.  


ORDER

Entitlement to a 50 percent disability rating for PTSD is 
granted, subject to the provisions governing the award of 
monetary benefits.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


